Citation Nr: 1128541	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for chloracne, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for loss of sense of taste, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for a lung disability, chloracne and loss of sense of taste, all to include as being due to exposure to Agent Orange.

In light of ambiguous information on the Veteran's substantive appeal, the RO scheduled the Veteran for a hearing before a Veterans Law Judge on March 23, 2011.  Since the Veteran failed to report for the hearing, any such request is deemed to have been withdrawn.

The issue of entitlement to service connection for chloracne, to include as due to exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lung disability was initially demonstrated many years after service, and there is no competent and probative evidence linking it to service, to include exposure to Agent Orange.

2.  A loss of sense of taste was not present in service, and it has not been demonstrated by competent and probative evidence following service.  



CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.309(e) (2010).

2.  Loss of sense of taste was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in August 2004, and April 2005 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In a February 2007 letter VA informed the Veteran of how disability evaluations and effective dates are assigned.  The claims were readjudicated in supplemental statements of the case issued in September 2010.  Thus, any timing error was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide exposure, under current VA law:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The record establishes the Veteran served in Vietnam.


	I.  Lung disability 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  A high resolution CT of the chest at a VA clinic in March 2004 revealed a non-calcified pulmonary nodule in the posterior right upper lobe.  This was noted to be non-specific.  Cylindrical bronchiectasis was also present.  There was no significant interstitial lung disease.  Additional records reflect diagnoses including chronic obstructive pulmonary disease and asthma.  The appellant is in receipt of Social Security benefits due to chronic obstructive pulmonary disease and asthma.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to a lung disorder.  The lungs and chest were evaluated as normal on the separation examination in October 1970, and a chest X-ray was negative.

The Veteran was afforded a pulmonary consultation by the VA in June 2004.  A history of lung problems since October 2003 was reported.  He did not have any problems prior to that time. The appellant noted he had pneumonia about eight to ten years earlier.  He related having had instances when he could not breathe.  The impressions were dyspnea with some symptoms suggestive of asthma; lung nodule on high resolution CT scan, probably insignificant; possible sleep apnea; and chronic sinus symptoms.  The examiner indicated bronchiectasis could also cause wheezing and dyspnea.  

The evidence demonstrates that a lung disability was first manifested decades after service.  The Veteran alleges the nodule found on the CT is more likely than not, carcinogenic and, therefore, it is attributable to his exposure to Agent Orange.  There is no competent basis in the record for this claim.  As noted above, the nodule was deemed to be not significant when he was seen in June 2004.  To the extent the Veteran contends that he has a lung disorder and that it is related to service, to include exposure to Agent Orange, it is well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish that any of the Veteran's current lung disabilities are related to service, to include due to exposure to Agent Orange, the preponderance of the evidence is against the claim and service connection is denied.

	II.  Loss of sense of taste

The evidence supporting the Veteran's claim includes his statements.  In an April 2005 statement, the Veteran asserts he went to the VA in 1998, and his primary physician found information about loss of sense of taste in the medical records.  

The evidence against the Veteran's claim includes the medical findings of record.  The service treatment records are negative for complaints or findings concerning a loss of sense of taste.  The extensive postservice medical records in the claims folder fail to show the Veteran has reported he experiences a loss of sense of taste.  It is not mentioned even in any notation of his past medical history.  

The Board acknowledges that when the Veteran was seen in a VA facility in March 2005, he complained of a sore tongue.  There was no mention he had a loss of sense of taste.  The assessment was to rule out thrush.  

There is no competent evidence that the Veteran suffers from a disorder manifested by a loss of the sense of taste.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  

      III.  Additional considerations

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims for service connection for a lung disorder and a loss of the sense of taste, to include as due to exposure to Agent Orange, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lung disability, to include as due to Agent Orange, is denied.

Entitlement to service connection for loss of sense of taste, to include as due to Agent Orange, is denied.


REMAND

The Veteran asserts entitlement to service connection for chloracne.  When he was seen in a VA outpatient treatment clinic in April 1998, the Veteran reported he was having recurrent skin rashes, and he was referred to dermatology.  In July 2004, he reported having recurrent sores on his head, trunk, arms and legs since his return from Vietnam.  On examination by a physician's assistant chloracne was found on the scalp, neck, back, chest, arms and legs, with ice pick scars, comedones, papules and pustules all over.  It was opined the Veteran had very severe chloracne, and it was indicated it was possibly related to Agent Orange exposure.  Significantly, however, the Veteran has not been afforded a VA skin examination by a dermatologist following service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination of the skin by a dermatologist to determine whether the Veteran has chloracne.  All necessary tests should be performed.  The claims folder must be made available to the examining dermatologist in conjunction with the examination.

2.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case.  An opportunity to respond should be provided.  The case should then be returned to the Board for further appellate consideration.

Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


